Citation Nr: 9926754	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  98-00 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
feet as secondary to service-connected residuals of cold 
injuries to the feet (frozen feet residuals). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an November 1996 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied the 
benefit sought on appeal.


REMAND

The veteran contends that he is entitled to service 
connection for osteoarthritis of the feet as secondary to his 
service-connected frozen feet residuals.  As a preliminary 
matter, the Board finds that the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
the claim is one that is plausible, capable of substantiation 
or meritorious on its own.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The Board observes that the claims file contains a September 
1995 letter from a private physician, Sonny O. Ojikutu, 
D.P.M., M.H.S., Ph.D., which includes a diagnosis of 
osteoarthritis of the lower extremity bilaterally, and a 
September 1996 VA feet examination report, which indicates 
that diagnostic and clinical test results found osteopenia of 
the midfoot and forefoot.  Neither of these documents 
commented on whether or not the osteoarthritis/osteopenia of 
the feet was related to his frozen feet residuals.

Accordingly, this case is REMANDED for the following 
additional development:

1.  The veteran should be scheduled for a 
VA examination with the appropriate 
medical specialist or specialists, for 
the purpose of providing an opinion as to 
whether the veteran currently suffers 
from a diagnosis of osteoarthritis of the 
feet (bilateral or unilateral), and if 
so, whether it is at least as likely as 
not that such a diagnosis is secondary to 
the veteran's service-connected frozen 
feet residuals.  It is imperative that 
the claims file be made available to, and 
be reviewed by, the examiner(s) in 
connection with the examination, and that 
all tests and studies deemed necessary 
should be accomplished.  

2.  The RO should then review the 
expanded record and determine whether the 
veteran is entitled to service connection 
for osteoporosis of the feet as secondary 
to the veteran's service-connected frozen 
feet residuals. If the RO's determination 
is adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and 
given a reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The veteran need take no further action until he is informed.  
The purpose of this REMAND is to afford the veteran due 
process of law and develop medical evidence.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












